ORDER GRANTING RULE 60(b)(6) RELIEF, VACATING PRIOR OPINION AND JUDGMENT AND DISMISSING CASE
HILLMAN, Chief Judge.
This matter having come before the Court upon the parties’ joint motion pursuant to FRCP 60(b)(6) for relief of this Court’s judgment of August 11, 1988, and this Court being fully advised in the premises;
Now, therefore, IT IS ORDERED, that the opinion of this Court at 692 F.Supp 777 (W.D.Mich.1988) is hereby VACATED, this Court’s judgment pursuant to that opinion is also VACATED, and this case is DISMISSED.